DETAILED ACTION
Allowable Subject Matter
Claims 1-5 and 7-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art such as US Pub No. 2007/0082208 to Shooshtari, US Pub No. 2011/0262648 to Lee, US Pub No. 2008/0083522 to Poggi and US Pub No. 2005/0203202 to Ramsey do not teach the claimed process of applying a formaldehyde-free binder composition to a fiberglass, wherein the binder comprises an aldehyde, reducing sugar or ketone and an oligomerized amino-amide oligomerized at a temperature from 120 to 150 degrees Celsius prior to being combined with the aldehyde or the ketone, and curing the fiberglass and binder mixture. Specifically the prior art includes an amino-amide addition product which is combined at room temperature prior to application to the fiberglass, followed by curing. The prior art also separately teaches including aldehyde, ketone, and/or reducing sugars to react with an amine-containing binder composition during a curing step. Therefore although one of ordinary skill in the art may choose to utilize the specific embodiment  of combining the amino and amide containing components prior to addition of reducing sugar to the composition. This step is only taught as being performed at room temperature and a final curing step would provide the majority of reaction between amino and amide groups in addition to any sugar, ketone or aldehyde which is added to the amino-amide combination. This would result in different starting materials, especially the oligomerized amino-amide component, a resulting product formed from the three monomers, and also a process which includes only one heating step rather than two.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VINCENT TATESURE/Primary Examiner, Art Unit 1786